  Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 1 of 22




                 IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                      DIVISION OF ST. THOMAS AND ST. JOHN

LAWRENCE CARTY, ET AL.,                              )
                                                     )      CIVIL NO. 1994-78
       Plaintiffs,                                   )
                                                     )
       vs.                                           )
                                                     )
GOVERNOR ALBERT BRYAN, JR., ET AL.,                  )
                                                     )
       Defendants.                                   )
                                                     )
  COURT-ORDERED BRIEF REGARDING CONSIDERATION OF RECEIVERSHIP
     COME NOW, Defendants, by and through undersigned counsel, and hereby file their

court-ordered brief. On February 22, 2019, at the conclusion of the quarterly evidentiary hearing,

the Court ordered the parties to brief whether the appointment of a receiver should be considered

given the history of this case. Defendants, incorporate by reference, all of their previously filed

quarterly goals status compliance reports and the 2013 Settlement Agreement.

          I.   RECEIVERSHIP IS UNWARRANTED AND A DRASTIC REMEDY TO CONSIDER

       Consideration of receivership must be evaluated from the period when the Court adopted

and entered the parties’ 2013 Settlement Agreement as an enforceable order in 2013, D.E. 780.

The 2013 Settlement Agreement requires broad, systemic improvements at the St. Thomas jail

encompassing: safety and supervision, medical and mental health care, fire and life safety,

programs, and environmental health and safety. Despite Defendants’ noted challenges, including

the destructive 2017 hurricane season in which several government assets were destroyed, at least

one officer perished, Defendants have made meaningful strides towards compliance. Since the

establishment of quarterly goals, Defendants have taken a targeted, strategic approach to

remedying the jail conditions. Specifically, Defendants have developed security and mental health

policies that have been approved by the Court-appointed experts. Defendants successfully trained


                                                1
   Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 2 of 22




staff and implemented those policies. And, Defendants created audit tools to measure compliance

with the policies. Defendants also created and hired critical positions to support and sustain the

compliance efforts. Conditions at the jail continue to improve. Importantly, since the Court’s

adoption of the 2013 Settlement Agreement, Defendants have not been held in contempt.

       Receivership should not be considered, because Defendants have not had a reasonable

amount of time to comply with the 2013 Settlement Agreement. Over the course of the past six

years, Defendants have been diligently implementing widespread reform. Full compliance with

the Settlement Agreement cannot happen overnight. It takes steady, deliberate efforts to ensure

sustainable compliance. Because of the incremental progress at the jail, there is no basis to doubt

that conditions would be not remedied by continued progress within the context of 2013 Settlement

Agreement compliance.

         II.    DEFENDANTS’ MOST RECENT PROGRESS TO PROVIDE ADEQUATE CARE                        AND
                SUPERVISION FOR ITS MOST VULNERABLE POPULATION

                    a. CONVERSION OF THE HOUSING UNIT DESIGNED                 FOR   MENTALLY ILL
                       PRISONER TO DIRECT SUPERVISION
       Cluster 1 is the designated housing area for the mentally ill. Currently, indirect supervision

management model is used to supervise this population. Under the indirect supervision model,

correctional officers monitor the prisoners from a control booth and interaction with prisoners was

limited. However, under contemporary correctional best practices, direct supervision is the

preferred management style. Direct supervision is a combination of the physical design of a

housing area and the prisoner management style. Staff interact continuously with prisoners in the

housing unit, actively supervision them to identify and address problems in their early stages.

Research shows that direct supervision focuses on actively managing prisoners and produces a jail

that is safe and secure for prisoners and staff. Direct supervision has led to an overall reduction in

assaults and other serious incidents due to the officer’s presence inside of the housing unit. See,



                                                  2
   Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 3 of 22




e.g., Wener, Richard. 2005. Effectiveness of the Direct Supervision System of Correctional Design

and Management. American Association of Correctional and Forensic Psychology. Plaintiffs

have vehemently advocated that Defendants employ direct supervision management of the

prisoner population. See e.g., Plaintiffs’ Motion to Add Quarterly Goals, D.E. 1018. Now, it is

being done.

       To pilot implementation, on February 22, 2019, Jail management to include, the Director,

Assistant Director, Classifications Supervisor, Mental Health Coordinator and Warden met to

discuss the renovation of Cluster 1 into a direct supervision housing unit. The Warden, in

collaboration with the Mental Health Coordinator, established a list of officers that exhibit the

appropriate temperament and who voluntarily want to manage this population. EXHIBIT 1.

Contractors assessed Cluster 1 on March 6, 2019 and submitted scopes of work and cost estimates.

Defendants selected the contractor on March 15, 2019 and work began on March 20, 2018. Cluster

1’a renovation was completed on April 12, 2019. EXHIBIT 2. On April 5, 2019, Defendants

began the development of the post order for this Cluster. To support the pilot implementation, on

March 25-29, 2019, Defendants provided crisis intervention team training, providing the tools,

strategies and techniques that will allow corrections staff, mental health service staff to work

develop and implement a crisis intervention team. EXHIBIT 3. This training will assist in the

reduction of crisis situations, enhanced security management of the mentally ill prisoners, improve

safety, and promote better outcomes for persons with mental illness. Staff learned about improved

management and care for this special population. Defendants also advised Dr. Burns and Mr.

Bogard of this move towards direct supervision in Cluster 1 and the parties are in communication

to ensure the success and sustainability of this critical measure. Defendants have also contacted

the National Institute of Corrections for technical assistance to support this pilot implementation.

                   b. Timely Transfer of Mentally Ill Prisoners




                                                 3
   Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 4 of 22




       The Settlement Agreement requires that Defendants timely transfer mentally ill prisoners

in need of long-term or intermediate care. On March 8, 2016, Defendants transferred five mentally

ill prisoners to Saguaro Correctional Center, an accredited facility that provides a higher level of

comprehensive medical and mental health care than the St. Thomas jail. Saguaro Correctional

Center has the full complement of necessary health professionals. Corrections officers at Saguaro

Correctional Center receive pre-service training that covers mental illness, including presentation

of signs and symptoms indication the possible presence of a mental health emergency and suicide

prevention. See Defendants’ Report Regarding Defendants’ Quarterly Goals, D.E. 906.

       Defendants also identified a facility in the mainland, Columbia Regional Care Center -

Correct Care Solutions, a forensic facility to provide the requisite care for seriously mentally ill

prisoners. In 2018, Defendants transferred a seriously mentally ill prisoner, adjudicated not guilty

by reason of sanity (“NRGI”), G.L. to Columbia Regional Care Center – Correct Care Solutions.

Moreover, Defendants developed an Interim Plan for Timely Transfer of Seriously Mentally Ill

Prisoners in Need of Intermediate or Inpatient Care to Appropriate Stateside Psychiatric Facilities.

Defendants identified fourteen prisoners, including on NGRI, that are in need of intermediate care.

Full execution of the contract with the mental health facility is imminent and the prisoners will be

transferred. See Defendants’ Response to Court Order, D.E. 1070

                   c. Collaboration with the Department of Health and Schneider Regional
                      Medical Center

       For the duration of this case, Defendants have been in communication with the Department

of Health and Schneider Regional Medical Center to advance the continuity of care for the

mentally ill prisoners. In 2017, Defendants began have regular, scheduled meetings with both

agencies to achieve the overarching goal. In 2018, Defendants revised an existing Memorandum

of Agreement with the Department of Health regarding medical and mental health care services


                                                 4
   Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 5 of 22




for prisoners in the Bureau of Corrections’ custody. EXHIBIT 4. Defendants also revised an

existing Memorandum of Agreement with Schneider Regional Medical Center and maintain

regular communication to discuss specific prisoner transfers and care. The Memorandum of

Understanding outlines joint efforts to address medical and mental health care needs of prisoners

and specifically, to provide for medical and mental health treatment, evaluation, and stabilization

including inpatient hospitalization. As a result, there is a documented, increased concerted effort

to provide timely and adequate care for the mentally ill prisoners, including timely hospital

admission of prisoners in need of acute stabilization.

                    d. Mental Health Policies

       Defendants have successfully drafted, trained and implemented mental health policies.

These policies ensure: adequate and timely intake screening for mental health needs upon arrival

at the jail; comprehensive initial assessments; adequate and timely referral to specialty and off-site

care; and adequate suicide prevention; a protocol for medical and mental health rounding in

segregation cells to provide prisoners access to care and to prevent decompensation. They also

require review by and consultation with a qualified mental health professional of proposed prisoner

disciplinary sanctions to evaluate whether mental illness may have impacted rule violations and to

provide that discipline is not imposed due to actions that are the product of symptoms of mental

illness. Additionally, the policies cover mental health care and clinical treatment, including timely,

current and adequate treatment plan development and implementation, mental health programs for

all prisoners with serious mental illness. Defendants have also developed and implemented

memoranda of understanding to ensure timely transfers of seriously mentally ill prisoners in need

of inpatient or intermediate care, or those in need of acute stabilization, to an appropriate hospital

or mental health facility; adequate psychotropic medication practices; and implementation of



                                                  5
   Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 6 of 22




specific policies on the use of seclusion or restraints on mentally ill prisoners consistent with

professional guidelines.   Furthermore, the Warden drafted, issued and trained staff on a

memorandum regarding the general practice of managing seriously mentally ill prisoners on

lockdown. See Defendants’ Status Report for the Quarter Ending on August 4, 2017, D.E. 969.

The memorandum, which was later converted into a directive, covers pat searching these special

prisoners, communication to main control about movement, distribution of medications, increased

security measures and restraint procedures. See Defendants’ Status Report for the Quarter Ending

on May 4, 2018, D.E. 1007.

        In November 2018, Defendants, with technical assistance provided by Dr. Burns,

developed protocols regarding the use and administration of emergency and non-emergency

medication. Dr. Burns found that “[n]o other mental health policies and/or forms were completed

in a timeframe of a single quarter and Defendants, and specifically mental health coordinator, Ms.

Warren are recognized for this accomplishment.” D.E. 1047-1 at 7. Dr. Burns also stated that

“[i]n addition to the finalized policy, all ten required forms were also completed which represents

quite an accomplishment in the space of a single quarter.” Id. Defendants commenced training

staff on this policy.

        III.    DEFENDANTS HAVE MADE POSITIVE STRIDES TOWARD FULL COMPLIANCE

        Since the adoption of the 2013 Settlement, Defendants have validated an objective

classification instrument to ensure that prisoners are appropriately classified and housed. The

instrument was also updated to fully incorporate the Court-appointed Classification Expert, Dr.

James Austin’s recommendations. See Defendants’ Four Month Status Report, D.E. 797-1.

Defendants finalized the Classification Policy, which was approved by Dr. Austin. The Warden

implemented weekly review of prisoners placed in segregation. This weekly review occurs in



                                                 6
  Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 7 of 22




addition to the monthly reviews conducted by the Segregation Review Committee. Defendants

continue to collect and periodically evaluate data concerning prisoner-on-prisoner assaults,

prisoners who report gang affiliation, the most serious offense leading to incarceration, prisoners

placed in protective custody and reports of serious prisoner misconduct. To ensure that prisoners

are timely and fairly disciplined, in 2015, the Warden appointed an officer as the disciplinary

hearing chairperson to lead the disciplinary hearing committee and disciplinary process.

       Under the Settlement Agreements, Defendants must develop fire evacuation procedures

and conduct a full scale evaluation. 2013 Settlement Agreement, Section IV.D.1.            In 2015

Defendants, in conjunction with various territorial law enforcement agencies, successfully

conducted a full-scale fire evacuation drill based on the draft fire evacuation procedures. See

Defendants’ Report Regarding Defendants Quarterly Goals, D.E. 860.

       Defendants developed medical policies that address: access to care; continuous quality

improvement program; notification of serious illness or injury and procedure in event of death;

grievance mechanism for health complaints; patient safety; infection control policy; transfer

screening; health assessments; oral care; nonemergency health care request and services/sick call;

emergency services; segregated prisoners; nursing assessment protocol; continuity of coordination

of care during incarcerations; discharge planning; medical diets; basic mental health services;

intoxication and detoxification related to drug and alcohol; contraception; counseling and care of

the pregnant inmate; medical records format and content/health information management;

confidentiality of clinical records and information; chronic disease management; and medical

placement form. Id.

                   a. PROCUREMENT OF SECURITY EQUIPMENT




                                                 7
   Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 8 of 22




       Defendants have acquired the following contraband screening tools/security equipment: x-

ray machine for the detection of contraband, mental detector handheld wands, handheld cameras

to document confiscated contraband and for proper reporting of use of force, wrist restraints, ASP

batons, functional handheld radios for communication to and from corrections assigned to housing

units. Defendants also procured additional correctional staff and prisoner uniforms.

                   b. SECURITY ADMINISTRATIVE DIRECTIVES, POLICIES AND TRAINING

       Defendants developed the following administrative directives and policies to immediately

address concerns with supervision, discipline, and security of the facility:

              Housing Unit/Cluster Rounds, to ensure consistent and accountable security rounds
               that protect prisoner safety and maintain facility security.
              Maintaining Cluster/Housing Assignments, to ensure ongoing observation and
               supervision of prisoners in clusters/housing units and to safeguard facility security,
               staff assigned to a housing unit control will remain at their posts at all times unless
               properly relieved;
              Contraband control, procedures to eliminate the presence of dangerous material in
               the jail and confiscation and proper preservation of evidence.
              Pre-hearing detention and related lockdowns, to ensure consistent and accountable
               practices concerning individual lockdowns of prisoners after incidents and prior to
               a disciplinary hearing
              Completion of the use of force incident reporting form- to ensure an accurate,
               adequate and consistent approach to reporting all incidents involving use of force
               by staff on prisoners
              Keep Separates List, to ensure consistent and accountable practices concerning
               maintaining an accurate and timely Keep Separate List that identifies which
               prisoners must be kept separate from others;
              Outdoor Recreation- to ensure consistent and accountable practices related to
               providing outdoor recreation for prisoners
              Use of Force Alternatives and De-Escalation- to ensure consistent and accountable
              Prisoner Discipline, to ensure that the disciplinary process used to enforce the jail’s
               rules and regulations are fair and equitable.
              Hospital Security Protocol-to ensure the safety and security of prisoners, staff and
               the public when prisoners are transported to and from the hospital and while in the
               hospital.
              Intake
              Suicide Prevention
              Managing Prisoners on lockdown
              Prisoner Grievance Process
              Emergency Preparedness Plan

                                                  8
   Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 9 of 22




Defendants successfully trained the staff on the above administrative directives and policies.

Defendants also drafted the following policies: Incident Reporting, Inmate Bedding and Clothing,

Visitation, Mail, and Contraband. Moreover, Defendants, in collaboration with Mr. Bogard,

developed a list of security policies in order of priority and policies will be developed in the order

listed.

          Recently, on November 2, 2018, the Defendants were required by court-order to achieve a

significant number of goals—the most in any single quarter. During this period, Defendants

finalized the following use of force policies: spit hoods, cell extractions, video recording, and

restraint devices. Defendants also finalized the hurricane emergency policy and drafted the use of

force reporting requirements policy. Moreover, Defendants finalized comprehensive training

materials, including scenario based training modules, for the following policies: Use of Force

Umbrella, Administrative Investigations, and Use of Force-Spit Hoods. Defendants trained staff

on the Administrative Investigations policy. Training addressed the processes for interviewing

and disciplining employees; investigatory stages; and criminal referrals.

          To support forthcoming training and sustained compliance, Defendants distributed the

finalized policies and developed a training plan to ensure that staff are adequately trained to carry

out the requirements of the policies. Mr. Bogard, the Court-appointed expert, lauded Defendants

efforts and in his report stated:

          [d]espite the substantial volume of goals and the associated work that embodies the
          development and review processes, abundant progress has been made by BOC.
          Policies have been extensively vetted and are very good, as are the training
          materials. . . . BOC has done an excellent job creating sound, professional and
          practical training materials as necessary to meet those respective goals . . . BOC [ ]
          has performed admirably this quarter in terms of both the number of goals they
          achieved and the high quality of the policies and training documents they produced.

12th Security Goals Assessment for the Quarter Ending November 2, 2018, D.E. 1046-1 at 6-7.


                                                    9
  Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 10 of 22




        IV.    SIGNIFICANT IMPROVEMENTS NOTED BY THE COURT-APPOINTED EXPERTS

       In addition to their respective Quarterly Reports, the experts filed comprehensive

compliance assessments that analyze Defendants’ efforts and overall compliance with the 2013

Settlement Agreement. Mr. Bogard’s most recent report, the Final 5th Security Report, filed on

May 19, 2017, D.E. 957-1, found the following progress:

       There has been improved operational adherence to eight Administrative
       Directives that guide essential operational requirements.                The eight
       administrative directives, addressing such topics as contraband control, use of force
       reporting, de-escalation and force alternatives, etc. were intended to be interim
       measures and ultimately to be incorporated in official, formal policies/procedures.
       That said, they have carried the weight of policy and we have seen incremental
       improvement in many aspects of these essential functions and activities set forth in
       the directives.
                                                    ...
       Substantial Progress on the Plan to Replace CCTV System at the Jails. The
       BOC developed specifications, a project budget, and estimated time frames for
       replacement of the CCTV system at the CJC and Annex to fulfill a court-approved
       quarterly goal. As of September 2016, $346,000 was authorized for this project
       and the vendor selection process was initiated in January 2017 after proposed were
       received from multiple firms.
                                                ...
       Enhanced employee accountability has occurred. Over the past six months we
       have seen a significant increase in corrective measures and discipline of employees
       found to have violated policies or the BOC’s Code of Conduct.

       Audit instruments were developed to evaluate compliance with each of eight
       administrative directives and all were field tested as required by a quarterly
       goal. BOC dedicated substantial resources in the process of working with me, and
       with Plaintiffs’ counsel, to draft audit tools as required by this case and as necessary
       to enhance internal quality assurance. That was followed by the actual field testing
       of the instruments, which served to highlight areas in which changes need to be
       made to enhance the audit tools and process for future use.

                                                 ...

       There has been incremental progress toward compliance since we were on-site in
       May 2016, and since we issued our last Assessment (Report No. 4) in August 2016.
       It is evinced by clear progress made toward implementation of eight critical
       administrative directives at the CJC until policies/procedures—one of the formal
       systems of accountability required by the Settlement Agreement—are in place. The



                                                 10
Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 11 of 22




    BOC marginally increased the total number of provisions earning a ‘partial
    compliance’ rating snice the Fourth Security Report.

    ...

    Since the Fourth Security Report, improvements . . . include: (1) obtaining funding
    and identifying qualified vendors to replace the Jails’ CCTV systems; (2) providing
    staff with suicide prevention training—including on use of the cut-down tool; (3)
    implementation of a PREA policy and plan; and (4) implementation of several
    administrative directives that impose requirements and emphasize guidelines for
    various aspects of security, safety and accountability. During our site visit in
    January 2017, we again observed practice and assessed evidence of steps BOC is
    taking to address findings and recommendations from the preceding Security
    Reports, including having made real improvements in key control practices.

    ...
    Assigned staff were able to demonstrate that control panel indicator lights for three
    cluster control rooms were consistently working and were able to confirm the status
    of doors and gates as being locked or unlocked, which is considered a sustained
    improvement initially identified in the Fourth Security Report.

    ...

    During our site visit in January 2017, [ ] there was noticeable improvement in the
    escorted movement of prisoners.

    ...
    During this reporting period, we reviewed a little random sample of housing
    logbooks while we were onsite in January 2017 and found improvements relative
    to the frequency and documentation of 30-minute rounds in general population
    housing areas. For Clusters 2,3, and 4, there was documented evidence of security
    rounds and cell checks being made approximately every 30 minutes.

    ...

    Based on our site visit in January 2017 and upon offsite review of applicable
    monthly report documents, improvements since the 4th Security Report include: (1)
    substantial increases in the number of shakedowns of cells, cluster dayrooms,
    common spaces such as showers, facility programs and services areas, emergency
    stairwells, vehicles, employee breakroom, ice machines and other agency property;
    (2) there is a revised facility shakedown schedule for each shift that is based on a
    memorandum issued by the warden; (3) while on-site, we observed positive
    examples of officers performing pat-down searches when prisoners were leaving
    their assigned housing unit for outdoor recreation and other activities and upon
    return; (4) a separate incident report is consistently prepared for each shakedown



                                             11
  Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 12 of 22




        conducted; and (5) the audit tool develop for AD-2015-11 Contraband Control was
        field tested.

        ...

        [ ] [T]here has been significant improvement over the past six months relative
        to the requirement that CJC prisoners are afforded opportunities for outdoor
        recreation at least one hour per day, six days per week. . . . Our reviewed of the
        BOC’s monthly recreation logs reflect significant improvement compared to
        previous reporting periods . . . . We continue to observe improvement regarding
        cluster officers recording the names of prisoners attending outdoor recreation, those
        refusing outdoor recreation, or the reasons for cancellations in the housing logbooks
        and/or recreation log.

        [T]here is incremental improvement by staff in reporting the forms of use of force
        alternatives and de-escalation techniques applied to minimize the needs for force.

        ...

        Significant changes and improvements the BOC made include: (1) revision and
        implementation of a new use of force report form that includes a supervisor’s
        supplement and a dedicated section titled Supervisors/Managers Review of Use of
        Force Report; and (2) development and field testing of audit tools for AD-2015-6-
        R and AD-2015-10 to assess compliance with requirements involving
        supervisory/administrative reviews.

D. Bogard, Final 5th Security Reports, D.E. 957-1 at 20-21, 57, 67-68, 74, & 86 (emphasis in the

original).

        Dr. Burns’ most recent mental health comprehensive assessment finds the following

provisions of the Settlement Agreement in partial compliance: intake screening; suicide

prevention; timely medical and mental health care consistent with community standards,

constitutional requirements, including screening, assessment, treatment, monitoring; medical

facilities, including scheduling & availability of appropriate clinical space with adequate privacy;

timely, current & adequate treatment plan development & implementation; develop & implement

MOUs to ensure timely transfers of SMI in need of inpatient or intermediate care, or those in need

of acute stabilization, to an appropriate hospital or MH facility, comprehensive correctional &



                                                 12
  Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 13 of 22




clinical staff training & a mechanism to identify signs and symptoms of mental health needs of

prisoners not previously assigned to mental health caseload. K. Burns, Fifth Mental Health, D.E.

1071-1.

          V.    DEFENDANTS’ RESTRUCTURED RECRUITMENT AND RETENTION EFFORTS WILL
                YIELD POSITIVE OUTCOMES

       Section IV.N. of the 2013 Settlement Agreement requires that Defendants employ

sufficient “custody staff to (a) provide for the safety and security of all prisoners, (b) respond to

emergencies, and (c) permit foreseeable staff illness, leave, attrition and training. D.E. 765-1 at

12. Two historic impediments to recruitment has been the starting salary and the entrance

examination.

                   a. CORRECTIONS OFFICER SALARY

       In past years, the Bureau was unable to attract new corrections officers because of the

salary. Since 2016, Defendants have increased the starting salary for the corrections officer

position and have implemented raises for the existing officers. Currently, the starting salary is

further raised to $40,000.00. This new salary is competitive with the average correction officer’s

salary in the mainland. Moreover, pursuant to an October 19, 2018 executive order, Defendants

implemented a 3% cost of living increase for all Non-Union classified and Exempt employees

which, includes the Warden, Assistant Warden, and Chief.

                   b. EXAMINATION

       The low corrections entrance exam passage rate has been a barrier. To increase applicants’

performance on the corrections officer exam, beginning in April 2018, Defendants provide an

online preparation manual and practice test.

       Contemporaneously, in December 2018, Defendants partnered with the University of the

Virgin Islands to develop and administer a new entrance examination for corrections officers.


                                                 13
  Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 14 of 22




EXHIBIT 5. The University of the Virgin Islands (“UVI”) has a keen understanding of the

prospective Virgin Islands applicant pool and will use responsive approaches to ensure greater

performance results. The examination will be customized to test the abilities and competencies

essential to the corrections officer position. The exam will be administered on a more frequent

basis, which can be increased based on applicant interest. Thus far, UVI has provided the draft

corrections officer examination that Defendants are currently reviewing.          Once Defendants

approve the examination, it will be validated and based on the feedback from the validation, the

examination will be revised accordingly. Defendants anticipate offering the new corrections

officer examination in late 2019.

                   c. DEFENDANTS FILLED CRITICAL POSITIONS NECESSARY TO ATTAIN
                      COMPLIANCE

       In addition to corrections officers, Defendants must have sufficient civilian staff to

implement the requirements of the 2013 Settlement Agreement. Defendants are required to retain

a qualified medical director responsible for overseeing the health care program at the Jail, a

physician board certified in internal medicine for a minimum of 10 hours weekly to conduct intake

screenings, physical exams, sick call and medical assessments and follow-up exams. When not

present at the facility, the physician shall be on-call. In 2015, Defendants hired a medical director

with over 25 years of experience in internal medicine, who is on-call and on-site in excess of 10

hours weekly.

       Section V.2.a.m.iii. of the 2013 Settlement Agreement requires that Defendant retain a full-

time registered nurse to act as the on-site supervisor. Defendants currently employ two registered

nurses, one of which is head nurse, and one licensed nurse practitioner. Section O of the 2013

Settlement Agreement governs fire life safety and the development and implementation facility-




                                                 14
  Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 15 of 22




specific policies regarding the physical plant, emergency preparedness, and fire life safety

equipment and systems. Defendants hired a Fire Life Safety Manager in 2017.

       On December 11, 2017, Defendants hired a Training Administrator with over 27 years of

correctional education, training, staff development, and program development experience.

Notably, Defendants’ Training Administrative developed the training materials on the use of force

policies. The training combined lecture, group discussion, psychomotor and cognitive group and

individual activities, as well as scenario based training specifically required by the Settlement

Agreement. Defendants’ Training Plan, D.E. 1079-1. Mr. Bogard, in his evaluation of the training

materials found that Defendants’ Training Administrator “ha[d] done an excellent job creating

sound, professional and practical training materials.” 12th Security Goals Assessment for Quarter

ending November 2, 2018, D.E. 1046-1 at 6. Moreover, under the Training Administrator’s

oversight, between July-September 2018, Defendants conducted the following training: Taser

Instructor Course, Taser-Evidence and Analysis Collection, ASP Baton, Flashlight and

Handcuffing Instructor Course, Glock Amorer’s Course, and Glock Firearms Instructor Course.

These trainings were conducted by leaders in the industry, AXON (formerly known as Taser

International), Glock International, Sabre Security Equipment Corporation, Armament Systems

and Procedures-ASP, Inc., and have certification requirements that include a written and

competency based components.

       Section C.1.b. of the 2013 Settlement Agreement requires that Defendants develop and

implement facility-specific policies addressing the Prison Rape Elimination Act (“PREA”), 42

U.S.C. §15601 et seq. PREA is federal law intended to deter the sexual assault of prisoners. PREA

implementation at the Jail requires that a PREA Coordinator to develop, implement, and oversee

Defendants’ efforts to comply with the PREA standards. 28 C.F.R. Part 115.11. Defendants hired



                                               15
  Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 16 of 22




its PREA Coordinator in 2016 who has completed the following measures to comply with PREA:

via memoranda of understanding (“MOU”), provided multiple internal and external ways to report

incidents of sexual abuse and sexual harassment, appointed PREA Compliance Managers to

coordinate the Jail’s efforts to comply with the PREA standards, formed a Sexual Assault

Response Team to address sexual abuse on the facility level, established a MOU between the

Bureau of Corrections and the Virgin Islands Police Department’s Victim/Witness Advocate Unit

to serve as the Bureau’s outside reporting agency; conspicuously posted signs about Defendants’

zero tolerance towards sexual abuse and sexual harassment in English, Creole and Spanish;

implemented the distribution of brochures informing all new prisoners about sexual abuse,

harassments and services available, completed background checks for all sworn and civilian staff;

staff and prisoners were trained on the general PREA guidelines; containing information on sexual

abuse and sexual harassment and services.

       Several provisions of the Settlement Agreement require that Defendants conduct

administrative investigations of policy violations, staff misconduct, sexual assault, sexual abuse,

contraband, and excessive use of force. 2013 Settlement Agreement Section IV. D.1.f.; H.1.m.;

&K. Defendants hired a Chief Inspector on August 13, 2015 who has a wealth of knowledge and

training in investigations. The Chief Inspector previously served as a police officer for 25 years,

which included 12 years as the Chief of Police. The Chief Inspector also received extensive

training at the Federal Bureau of Investigations and the Federal Law Enforcement Training

Centers. Since his employment with the Bureau of the Corrections, the Chief Inspector has

investigations the incidents of uses of force at the Jail and other significant incidents. Defendants

rendered disciplinary sanctions because of those investigations.




                                                 16
  Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 17 of 22




       In addition to civilian and correctional staffing, policies, training and implementation,

compliance requires funding in excess of the annual budget allocated to the Bureau of Corrections

for the procurement of security equipment, repairs, and renovation of housing units, etc.

Therefore, Defendants hired a Programs and Grants Manager on December 7, 2015. Defendants

have applied for many grants and were awards grants targeted towards PREA compliance, security

training, training equipment, security equipment, substance abuse programs, the procurement and

installation of additional security surveillance cameras, funding to support a civilian programs

position.

       Furthermore, Defendants must “monitor the progress of this Agreement by utilizing a

Compliance Officer assigned to the St. Thomas District.        The compliance officer shall be

responsible for reporting, inspecting and assisting with compliance.”       See 2013 Settlement

Agreement, Section VII. ¶ 11. On January 12, 2014, Defendants hired a Compliance Coordinator

dedicated to coordinating compliance efforts and activities, measuring, reporting, assisting, and

recommending corrective action on compliance with the Settlement Agreement. In addition,

Defendants hired a Prison Compliance Officer on June 25, 2018, assigned to the Jail, to monitor

and report day-to-day operations and acts as the facility’s PREA compliance manager. Their work

involves establishing Jail goals and objectives, developing policies and procedures, priorities,

standards for achieving established goals, and extensive collaboration with Defendants’ medical

and mental health professionals, Jail and agency management and legal counsel.

       Defendants shall also offer congregate religious services and shall allow prisoners to have

items necessary to practice their religious beliefs. In furtherance of this mandate, Defendants

ceased contracting for these services and hired a Prison Chaplin on July 30, 2018. Prison Chaplin

was instrumental in enhancing the housing units through the procurement of new televisions. The



                                               17
  Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 18 of 22




Prison Chaplin also organizes special religious events, inviting community churches into the Jail

for fellowship with the prison population. EXHIBIT 6.

        VI.     EVALUATION OF THE MULTI-PRONGED TEST REGARDING RECEIVERSHIP
                WEIGHS AGAINST CONSIDERATION OF APPOINTING A RECEIVER
       The decision whether to appoint a receiver is a function of the court's discretion in

evaluating what is reasonable under the particular circumstances of the case. Plata v.

Schwarzenegger,     No.    C01-1351     TEH,    2005    U.S.    Dist.   LEXIS    43796     (Oct.   3,

2005)(citing Dixon, 967 F.Supp. 535, 550 (D.D.C. 1997); 12 CHARLES ALAN WRIGHT &

ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE § 2983 (2005)). Courts have

developed the following multi-pronged test to guide the drastic decision of receivership, the first

two elements are given predominant weight:
       (1) Whether there is a grave and immediate threat or actuality of harm to plaintiffs;
       (2) Whether the use of less extreme measures of remediation have been exhausted
       or prove futile;
       (3) Whether continued insistence that compliance with the Court's orders would
       lead only to confrontation and delay;
       (4) Whether there is a lack of leadership to turn the tide within a reasonable period
       of time;
       (5) Whether there is bad faith;
       (6) Whether resources are being wasted; and
       (7) Whether a receiver is likely to provide a relatively quick and efficient remedy.

See Dixon, 967 F.Supp. at 550; District of Columbia v. Jerry M., 738 A.2d 1206, 1213 (D.C.Ct.

App. 1999)(reversing appointment of receiver based on trial court's consideration of only the single

factor of defendant's historical failure to comply with court mandates).

                   a. Threat of Harm
       In Plata v. Schwarzenegger, the Court ordered receivership because, inter alia, it was

undisputed that a prisoner died every six to seven days because of the prison’s gross failures of the

medical delivery system. 2005 U.S. Dist. LEXIS 43796, No. C01-1351 TEH, (N.D.Cal. Oct. 3,

2005), at *3. Importantly, the State saw itself as incapable of handling the crisis and no degree of




                                                 18
  Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 19 of 22




support or coercion was likely to help. Id. at *81. The unconscionable degree of prisoner suffering

and death, coupled with the uncontested appointment of a receiver, warranted receivership. Id.

        This case, however, is distinguishable from Plata. Defendants are capable and, as outlined

above, are employing measures to attain compliance. Prisoners at the St. Thomas jail are not

subject to grave harm and Defendants are implementing measures to address care for the mentally

ill prisoners.

                    b. Whether the Use of Less Extreme Measures of Remediate Have Been
                       Exhausted or Proved Futile
        In fashioning an appropriate remedy, the Court must exercise restraint, using the least

possible power adequate to the remediation of constitutional violations. See, e.g., Missouri v.

Jenkins, 495 U.S. 33, 51, (1990) (before intruding on local authority, district court must assure

itself that no lesser alternatives are adequate to the task). Under the Prisoner Litigation Reform

Act, all prospective judicial relief (including the appointment of a receiver) must be accompanied

by findings that the relief is “narrowly drawn, extends no further than necessary to correct the

violation of the Federal right, and is the least intrusive means necessary to correct the violation of

the Federal right.” 18 U.S.C. § 3626(a)(1)(A).

        Defendants have not been held in contempt since 2007, D.E. 502, and posit that the Court’s

contempt power has not been fully exhausted. The Court’s August 21, 2015 Order, D.E. 833,

requiring quarterly evidentiary hearings and that Defendants have consistently achieved most of

the set quarterly goals further exemplifies that less extreme measures would not be futile.

                    c. WHETHER CONTINUED INSISTENCE THAT COMPLIANCE WITH THE
                       COURT'S ORDERS WOULD LEAD ONLY TO CONFRONTATION AND
                        DELAY

        By Order dated August 21, 2015, the Court amended the parties’ 2013 Settlement

Agreement by requiring the establishment of meaningful and achievable quarterly goals and

evidentiary hearings. D.E. 833. This has resulted in measureable progress towards full compliance


                                                 19
  Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 20 of 22




each quarter. Illustrative to this point is Mr. Bogard’s quarterly report, in which he stated, that “I

believe that there is new momentum on the part of the defendants . . . . [ ], the Court’s decision to

require the establishment and monitoring of quarterly goals has clearly resulted in a flurry of

compliance directed activity that I have not witnessed previously.” Assessment of Quarterly

Security & Fire Safety Goals, Nov. 2015, D.E. 855-1 at 10. Therefore, the Court’s orders have

real, positive effects on Defendants’ compliance measures negating the need to consider

receivership.

                    d. WHETHER THERE IS A LACK OF LEADERSHIP TO TURN THE TIDE
                        WITHIN A REASONABLE PERIOD OF TIME

       The Government and the in particular, the Bureau of Corrections, is under new leadership

and must be afforded the opportunity to comply with the 2013 Settlement Agreement. In all

fairness, Plaintiffs and the Court should recognize that the current administration inherited many

of the identified problems at the Jail from the past administrations. Director Testamark began her

leadership of the Bureau of Corrections on February 11, 2019.                She has over 29 years of

correctional and management experience. Director Testamark’s first bold, direct and deliberate

act towards compliance and improving constitutional conditions is the conversion of the mental

health housing unit from an indirect supervision model to a direct supervision model. This shows

dedication to tackle the difficult task of addressing Jail’s deficiencies.

                    e. WHETHER THERE IS BAD FAITH

       Defendants’ outlined compliance efforts and achievement of quarterly goals demonstrate

that there is no bad faith. Rather, there is a commitment to attain compliance.

                    f. WHETHER RESOURCES ARE BEING WASTED

       Waste of resources has not been an identified problem in this case since 2013 and it remains

a non-issue. In addition to Defendants’ budget, Defendants are continually seeking grants and


                                                  20
  Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 21 of 22




assistance from the National Institute of Corrections and other corrections professional

organizations to support compliance measures.

                     g. WHETHER A RECEIVER IS LIKELY TO PROVIDE A RELATIVELY QUICK AND
                        EFFICIENT REMEDY

        The simple answer is no. Reform of the jail requires extensive correctional experience,

understanding of the inter-play between the governmental agencies regarding funding, hiring, and

procurement, limited access to on-line services, expertise, materials, and supplies, an appreciation

of Virgin Islands culture, an understanding of the financial and budgetary factors, which were

impacted by the 2017 hurricanes, and the ability to navigate the branches of government. This

will not be quick.     The issues that hinder expedient compliance with the 2013 Settlement

Agreement are unique to the Virgin Islands. For example, a noted impediment towards compliance

is the difficult to recruit corrections officers. Forty-four corrections officers must be hired to safely

operate the jail, based on its current design, according to the 2014 Staffing Analysis. While

Defendants aggressively recruit through job fairs, online and radio advertisements, recruitment is

difficult because many interested applicants reside in the mainland and simply do not want to

relocate. St. Thomas is a small island, far from the contiguous United States, threatened by

hurricanes every season, with a distinct culture and identity. A receiver is unlikely to successfully

reform the jail.

       VII.        CONCLUSION

        For the foregoing reasons, consideration of receivership is drastic and unwarranted.

                                                Respectfully submitted,

                                                DENISE GEORGE-COUNTS, ESQ.
                                                ATTORNEY GENERAL DESIGNEE

April 15, 2019                      BY:         /s/ Shari N. D’Andrade______________
                                                SHARI N. D’ANDRADE, ESQ.


                                                   21
  Case: 3:94-cv-00078-RAM-RM Document #: 1107 Filed: 04/15/19 Page 22 of 22




                                             SPECIAL ASSISTANT ATTORNEY
                                             GENERAL
                                             V.I. Bar. No. 1221
                                             V.I. Department of Justice
                                             Office of the Attorney General
                                             6040 Estate Castle Coakley
                                             Christiansted, VI 00820
                                             Telephone: (340) 773-0295
                                             Fax: (340) 773-1425
                                             Email: shari.dandrade@doj.vi.gov



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2019, I electronically filed a true copy of the foregoing

COURT-ORDERED BRIEF REGARDING CONSIDERATION OF RECEIVERSHIP with

the Clerk of the Court using the CM/ECF system, which gives notification of such filing (NEF) to

the following:


Eric Balaban
National Prison Project of the ACLU
915 15th Street, N.W., 7th Floor
Washington, DC 20005
Telephone: (202) 393-4930
Fax: (202) 393-4931
Email: ebalaban@npp-aclu.org

Carol Thomas-Jacobs
Virgin Islands Department of Justice
Office of the Attorney General
8050 Kronprindens Gade
St. Thomas, VI 00802
Telephone: (340) 774-5666
Fax: (340) 776-3493
Email: cjacobs@doj.vi.gov
                                                            /s/ Shari D’Andrade_______




                                                22
